DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (a pneumatic tire including a tread formed of a tread compound having a tensile at break greater than 18 MPa and an elongation at break greater than 450%)  in the reply filed on August 22, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleffmann (US 2008/0142132) and further in view of Kish (US 7,458,200).
Kleffmann is directed to a tire construction comprising a tread cap layer 9 formed with rubber composition M1, wherein said composition demonstrates a tensile strength of 24 MPa and a breaking elongation of 530% (Table 2 and Paragraph 30).  Kleffmann further teaches the inclusion of an innermost belt ply 3 formed with cords inclined between 45 and 70 degrees (corresponds with the claimed first belt layer), additional belt plies 4, 5 formed with cords inclined between 15 and 25 degrees (an innermost layer corresponds with the claimed second belt layer), and additional belt plies (no reference character provided) formed with cords inclined between 0 and 5 degrees (corresponds with the claimed low angle belt) (Paragraph 19). 
In terms of the cord material in all the belt layer, Kleffmann simply states that steel cords represent a suitable material (Paragraph 19).  Kleffmann, however, fails to specifically suggest the use of extensible cord materials.
Kish, on the other hand, is similarly directed to a tire construction comprising a plurality of belt layers formed with cords inclined between 15 and 60 degrees and at least one zero-degree belt layer (Column 3, Line 35-Column 4, Line 35).  Kish further teaches the use of a wide variety of cord materials for each of the belt layers detailed above, including high elongation cables (corresponds with claimed extensible cords).  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of well-known and conventional belt cord materials, including that required by the claimed invention.  It is emphasized that high elongation cords are disclosed as providing suitable reinforcement for angle belt layers and zero-degree belt layers and Applicant has not provided a conclusive showing of unexpected results.
Regarding claims 2-4, as detailed above, a radially innermost belt layer (claimed first belt layer) includes cords inclined as high as 70 degrees, while a second belt layer (that bely layer that is directly adjacent said radially innermost belt layer) includes cords inclined as high as 25 degrees.            
With respect to claim 5, belt layer 6 (protective layer) of Kleffmann can be viewed as the claimed top belt and such a layer is disclosed as having the smallest width (Paragraph 19).
As to claims 6-9, the high elongation cords of Kish are described as having an extension greater than 3% (Column 2, Lines 60+) and such is seen to encompass cord sin accordance to the claimed invention.  Additionally, the claimed mechanical properties are consistent with “high elongation” cords used in tire constructions.   
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        August 29, 2022